MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                             FILED
Memorandum Decision shall not be                                   Sep 29 2016, 8:18 am
regarded as precedent or cited before any
                                                                        CLERK
court except for the purpose of establishing                        Indiana Supreme Court
                                                                       Court of Appeals
the defense of res judicata, collateral                                  and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Katherine J. Noel                                        Nicholas K. Gahl
Noel Law                                                 Gahl Legal Group
Kokomo, Indiana                                          Zionsville, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Sandra Winslow,                                          September 29, 2016
Appellant,                                               Court of Appeals Case No.
                                                         34A02-1602-DR-421
        v.                                               Appeal from the Howard Circuit
                                                         Court
Fred Winslow,                                            The Honorable Lynn A. Murray,
Appellee.                                                Judge
                                                         Trial Court Cause No.
                                                         34C01-1209-DR-1011




Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 34A02-1602-DR-421 | September 29, 2016    Page 1 of 19
[1]   Sandra Winslow (“Wife”) appeals from the trial court’s decree of dissolution.

      Wife raises three issues which we consolidate and restate as:


              I.      Whether the court abused its discretion in valuing certain
                      marital property and dividing the marital property; and

              II.     Whether the court abused its discretion in denying her
                      request for spousal maintenance.

      We affirm.


                                      Facts and Procedural History

[2]   Wife and Fred Winslow (“Husband”) were married in November 1982. On

      September 24, 2012, Wife filed a petition for dissolution of marriage. On

      September 16, 2015, the court held a final hearing at which the parties

      presented evidence and testimony regarding their incomes and property,

      including certain real property consisting of approximately sixty-eight acres of

      farmland which Husband and two of his siblings had inherited, and funds in the

      parties’ Edward Jones account. The parties submitted proposed findings of fact

      and conclusions following the hearing.


[3]   On December 7, 2015, the court entered a decree of dissolution including

      findings which relate to the parties’ employment and earnings, social security

      and pension benefits, health conditions and health care costs, the value of

      certain real property including the farmland and the former marital residence,

      the value of and debt associated with various vehicles, the funds in the parties’

      accounts, and their personal property and household goods.


      Court of Appeals of Indiana | Memorandum Decision 34A02-1602-DR-421 | September 29, 2016   Page 2 of 19
[4]   The court found that Husband had a one-third interest in the farmland and that

      his interest had a value of $43,900. It found that the Edward Jones account had

      a value of $86,558.50 and that it was funded during the marriage with money

      Husband received from his father and with sums received by Wife from a

      settlement in connection with a medical malpractice claim arising from the

      death of her daughter, and it awarded $60,529.60 of the funds to Husband and

      $26,028.90 to Wife. The court further found that, as part of the malpractice

      settlement, Wife received a lump sum cash payment, which was used in part to

      fund the Edward Jones account and in part was consumed by the parties to

      their joint benefit during the marriage, and two monthly annuities. It found

      that the former marital residence was acquired by the parties as a gift or

      inheritance from Husband’s parents and had a value of $98,300 based upon the

      assessment of the Howard County Assessor, and it awarded the residence to

      Wife. The court also found that each party contributed to the martial estate, in

      part by Husband through gift and inheritance and in part by Wife through

      structured settlement proceeds, and that, after application of all relevant factors

      and findings, an equal distribution was fair and equitable.


[5]   The court also noted that Wife claimed she was entitled to spousal maintenance

      and requested the court to order Husband to provide her with health insurance

      coverage until she is eligible for Medicare. The court concluded: “Here, the

      Wife is employed part-time and receives income in addition to her wages.

      There has been no showing she meets the necessary criteria to which the

      Husband should pay or provide her maintenance under Indiana law. As such,


      Court of Appeals of Indiana | Memorandum Decision 34A02-1602-DR-421 | September 29, 2016   Page 3 of 19
      her request for spousal maintenance must be and is denied.” Appellant’s

      Appendix at 25.


[6]   Under the heading of “Decree of Dissolution,” the court identified and

      distributed the parties’ assets and debts, awarded Wife fifty percent of the

      coverture portion of Husband’s pension, and ordered Husband to transfer his

      interest in the former marital residence to Wife. Id. at 25. The court also

      attached an “Exhibit B” identifying the assets and debts distributed to the

      parties and their values. Id. at 32. The exhibit shows a value of $43,900 for the

      farmland distributed to Husband and a value of $86,558.50 for the Edward

      Jones account with a distribution of $26,028.90 to Wife and $60,529.60 to

      Husband. The exhibit also shows that the value of Wife’s total net distribution

      is $153,317.26 and the value of Husband’s total net distribution is $153,317.27.

      Wife filed a motion to correct errors arguing that the court erred in valuing the

      farmland, and the court denied her motion.


                                                  Discussion

                                                        I.


[7]   The first issue is whether the trial court abused its discretion in valuing the

      farmland or in dividing the marital property. When a trial court has made

      findings of fact, we apply the following two-step standard of review: whether

      the evidence supports the findings of fact, and whether the findings of fact

      support the conclusions thereon. Yanoff v. Muncy, 688 N.E.2d 1259, 1262 (Ind.

      1997). Findings will be set aside if they are clearly erroneous. Id. Findings are


      Court of Appeals of Indiana | Memorandum Decision 34A02-1602-DR-421 | September 29, 2016   Page 4 of 19
      clearly erroneous only when the record contains no facts to support them either

      directly or by inference. Id. To determine that a finding or conclusion is clearly

      erroneous, our review of the evidence must leave us with the firm conviction

      that a mistake has been made. Id. We generally review rulings on motions to

      correct error for an abuse of discretion. Miller v. Rosehill Hotels, LLC, 45 N.E.3d

      15, 18 (Ind. Ct. App. 2015).


[8]   Ind. Code § 31-15-7-4 governs the division of property in dissolution actions

      and requires that the trial court “divide the property in a just and reasonable

      manner.” Ind. Code § 31-15-7-4(b). The court shall presume that an equal

      division of marital property between the parties is just and reasonable and may

      deviate from an equal division only when that presumption is rebutted. Ind.

      Code § 31-15-7-5. The division of marital property is within the sound

      discretion of the trial court, and we will reverse only for an abuse of discretion.

      Hartley v. Hartley, 862 N.E.2d 274, 285 (Ind. Ct. App. 2007) (citation omitted).

      The trial court’s division of marital property is “highly fact sensitive and is

      subject to an abuse of discretion standard.” Fobar v. Vonderahe, 771 N.E.2d 57,

      59 (Ind. 2002). Also, a trial court’s discretion in dividing marital property is to

      be reviewed by considering the division as a whole, not item by item. Id. We

      will not weigh evidence, but will consider the evidence in a light most favorable

      to the judgment. Id.


[9]   It is well-established that all marital property goes into the marital pot for

      division, whether it was owned by either spouse before the marriage, acquired

      by either spouse after the marriage and before final separation of the parties, or

      Court of Appeals of Indiana | Memorandum Decision 34A02-1602-DR-421 | September 29, 2016   Page 5 of 19
       acquired by their joint efforts. See Ind. Code § 31-15-7-4(a); Beard v. Beard, 758

       N.E.2d 1019, 1025 (Ind. Ct. App. 2001), trans. denied. This “one-pot” theory

       ensures that no asset is excluded from the trial court’s power to divide and

       award. Thompson v. Thompson, 811 N.E.2d 888, 914 (Ind. Ct. App. 2004), reh’g

       denied, trans. denied.


[10]   The trial court’s valuation of marital assets will be disturbed only for an abuse

       of discretion. Morey v. Morey, 49 N.E.3d 1065, 1069 (Ind. Ct. App. 2016) (citing

       In re Marriage of Nickels, 834 N.E.2d 1091, 1095 (Ind. Ct. App. 2005)). As long

       as the evidence is sufficient and reasonable inferences support the valuation, an

       abuse of discretion does not occur. Id. “Although the facts and reasonable

       inferences might allow for a different conclusion, we will not substitute our

       judgment for that of the trial court.” Id. (citing In re Marriage of Nickels, 834

       N.E.2d at 1095 (citation omitted)).


[11]   Wife argues the trial court erred in valuing the farmland and in awarding the

       funds in the Edward Jones account.


       A. The Farmland


[12]   Wife asserts that the trial court erred in valuing the farmland which rendered

       the property division unequal. At the final hearing, Wife presented a Purdue

       Agricultural Economics Report dated August 2012 (the “Purdue Report”).

       Wife indicated that she used a value of $8,505 per acre, taken from the Purdue

       Report, that Husband has a one-third interest in 68.19 acres, and that she



       Court of Appeals of Indiana | Memorandum Decision 34A02-1602-DR-421 | September 29, 2016   Page 6 of 19
       multiplied 68.19 acres by $8,505 and divided by three to calculate the value of

       Husband’s interest in the farmland to be $193,318.65.


[13]   The Purdue Report provides information based on survey responses related to

       estimated farmland values and cash rents on State-wide and regional bases.

       The Purdue Report includes a table of average estimated farmland values per

       acre by geographical area and land class for selected time periods, and the table

       includes an average estimated value for farmland in the “North” area of

       Indiana in the “Poor” land class in June 2012 of $4,746 per acre, which is the

       lowest value for farmland in the North area as of that date shown in the table.

       Petitioner’s Exhibit 2 at 3. The table also provides a State-wide average

       estimated value in June 2012 for “Transition” land, which is land moving out

       of production agriculture, of $8,505 per acre, which is the highest value for land

       in the State of Indiana as of that date shown in the table. Id. A footnote is

       included following the table’s title which states: “The land values contained in

       this summary represent averages over several different locations and soil types.

       The value for a specific property can be determined by a professional

       appraiser.” Id. at 3 n.1. Additionally, the Purdue Report later states:


               In both the case of farmland value and cash rent, the survey
               provides a general guide to value or rent but does not indicate a
               farmland value or cash rent for a specific farm. Arriving at a
               value or amount of cash rent for a specific farm requires
               additional research or assistance from a professional.

       Id. at 4.



       Court of Appeals of Indiana | Memorandum Decision 34A02-1602-DR-421 | September 29, 2016   Page 7 of 19
[14]   On cross-examination, Wife indicated that she did not know the nutrient value

       or soil classification of the farmland, although she remembered that the contract

       between Husband and the farmer required the land to be kept up to grade.

       When asked if she knew the harvest that is yielded from the farmland, she

       replied that she used to know and that she was amazed how much came off of

       it. When asked how much she thought the farmland was worth, Wife answered

       at least twelve thousand dollars per acre.


[15]   Husband presented the testimony of one of his sisters who testified that

       Husband and his two sisters inherited the farmland from their father, who

       passed away in December 1990. She also testified that, during the marriage of

       Husband and Wife, Husband’s father gave Husband the former marital

       residence without a mortgage. When asked if she would sell the farmland for

       $135,000, Husband’s sister testified that she would have to have it appraised

       and did not know “what property is going for.” Transcript at 78. She also

       indicated that she had no plans to sell the farmland and that Husband would

       need the permission of the other two owners to sell the land.


[16]   Husband presented the Cass County assessment of the farmland, which

       consisted of two parcels. The assessment indicated that Husband had a one-

       third interest in both parcels, that the parcels were classified as tillable land, and

       that as of March 1, 2012, the true tax value of one of the parcels was $103,600

       and of the other parcel was $28,100, for a total of $131,700. Husband also

       indicated that he was seeking to maintain his one-third interest in the farmland.

       On cross-examination, Husband stated his belief that the value of his interest in

       Court of Appeals of Indiana | Memorandum Decision 34A02-1602-DR-421 | September 29, 2016   Page 8 of 19
the farmland was $43,900. The following exchange occurred between Wife’s

counsel and Husband:


        Q. Would you be willing to sell it to [Wife] for $43,900 dollars?
        A. No.
        Q. OK. Would you be willing to let [Wife] take that interest for
        $43,900 dollars on her side of the column and then she can pay
        you out of the house?
        A. No.
        Q. That’s because the h--, the value’s substantially more than
        that, is it not, sir?
        A. Yes.
        Q. So this [is] an absolutely inaccurate value for the farm
        ground, correct, sir?
        A. No.
        Q. You just said it was.
        A. No, because I looked at it here, I can’t go through it as quick
        as you’re giving me questions to answer.
        Q. Would you sell your portion of that farm ground today for
        $43,900 to anybody that came along to buy it?
        A. No. We’ve got--, there’s three people involved, my two
        sisters and myself.
        Q. OK. Let’s say that some--, everybody agreed to sell it.
        Would you sell it for that amount?
        A. No.

Id. at 112-113.




Court of Appeals of Indiana | Memorandum Decision 34A02-1602-DR-421 | September 29, 2016   Page 9 of 19
[17]   Wife’s proposed findings stated that the value of the one-third interest in the

       farmland was $193,318.65, and Husband’s proposed findings stated that it was

       $43,900.


[18]   In the decree, the trial court entered the following findings:


               29. The Husband owns a one-third interest in approximately 68
               acres of farmland located in Cass County, which he inherited
               from his father’s estate in approximately 1992.
               30. The only competent and reliable evidence submitted to the
               court specific to the value of this farmland is from the Cass
               County Assessor, which assessed the entire parcel in 2012 as
               having a value of $131,700.00, one-third of which is $43,900.00.
               31. The court finds the Husband’s interest in the farmland
               property to have a separation value of $43,900.00.
               32. The court further finds the Husband’s interest in the
               farmland is awarded to him as his sole property, subject to the
               lien and obligations associated with it.

       Appellant’s Appendix at 16-17. The court found that the former marital

       residence was acquired by the parties as a gift or inheritance from Husband’s

       parents and had a value based upon the assessment of the Howard County

       Assessor of $98,300, and awarded the marital residence to Wife. In denying

       Wife’s motion to correct errors, the court stated that the Cass County

       assessment was the only documentary evidence as to the farmland’s value that

       was specific to the property and that it acted within its discretion in valuing the

       farmland based on the assessment and not the Purdue Report.




       Court of Appeals of Indiana | Memorandum Decision 34A02-1602-DR-421 | September 29, 2016   Page 10 of 19
[19]   On appeal, Wife argues that the court severely undervalued the farmland by

       disregarding the Purdue Report which contained expert analysis of farmland

       values throughout Indiana, that the property’s assessed value is not equal to its

       fair market value, and that neither party believed the Cass County Assessor’s

       valuation was accurate. Husband responds that Wife is simply requesting this

       court to reweigh the evidence and select her value, that the Cass County

       Assessor’s valuation is based upon the actual property taking into account its

       physical nature and actual location, that the Purdue Report does not provide a

       value of the farmland on the date of filing and at best suggests an estimated

       range of value for agricultural land throughout Indiana based on a myriad of

       generalities, and that the Purdue Report specifically disclaims its application to

       establish value for a specific piece of farmland. In reply, Wife argues that the

       Purdue Report is a reliable source for valuing farmland and that, even giving

       the farmland a “poor” class rating, the farmland would be worth significantly

       more than the trial court’s valuation.


[20]   Consistent with Ind. Code § 31-15-7-4(a),1 the court included Husband’s one-

       third interest in the sixty-eight acres of farmland in the marital property to be

       divided, and it was presented with differing values for the property at the date of

       separation, namely, a value based on the assessment of the Cass County

       Assessor and a value based on a calculation using the per acre values in a table




       1
         This section provides in part that the court “shall divide the property of the parties, whether . . . acquired by
       either spouse in his . . . own right . . . .”

       Court of Appeals of Indiana | Memorandum Decision 34A02-1602-DR-421 | September 29, 2016             Page 11 of 19
       in the Purdue Report. We note that neither party presented an appraisal of the

       farmland. Further, the trial court was not required to rely upon the Purdue

       Report as a guide in determining the farmland’s estimated value at the time of

       the parties’ separation. The value claimed by Wife related to transition land,

       which is land moving out of production agriculture, and the evidence presented

       was that the farmland was tillable and did not suggest it was transition land.

       The table in the Purdue Report related to estimated land values in multi-county

       areas of Indiana, and the report emphasized that the estimated values

       represented averages, that the survey provided a general guide and did not

       indicate a value for specific farmland, and that the value for specific property

       could be determined by a professional appraiser. We also observe that

       Husband inherited his one-third interest in the farmland, that Husband and

       Wife acquired the former marital residence from Husband’s parents without a

       mortgage, that the court valued the marital residence based upon the

       assessment of the Howard County Assessor, and that it awarded the farmland

       to Husband and the former marital residence with improvements to Wife.


[21]   We will not substitute our judgment for that of the trial court and consider the

       evidence in the light most favorable to the judgment. See Morey, 49 N.E.3d at

       1069. Based upon the evidence set forth above and in the record, and noting

       that the farmland and former marital residence were received from Husband’s

       family and Wife received the former marital residence, we cannot conclude that

       the court abused its discretion in valuing Husband’s partial interest in the




       Court of Appeals of Indiana | Memorandum Decision 34A02-1602-DR-421 | September 29, 2016   Page 12 of 19
       farmland for purposes of dividing the marital estate in a just and reasonable

       manner.


       B. The Edward Jones Account


[22]   Wife also argues that the trial court erred in awarding the funds in the Edward

       Jones account. She argues that the account was solely funded with the

       proceeds she received from pursuing an action for her daughter and that the

       evidence demonstrated that an unequal division in her favor was warranted.

       Husband argues he initially funded the account and that, even if Wife

       contributed to the account, it was commingled and both parties used the joint

       account throughout their marriage.


[23]   The court found that the Edward Jones account “was funded during the

       marriage with money from the Husband’s inheritance from his father’s estate

       and with sums received by the Wife from a settlement for her claim arising from

       her daughter’s death,” that Wife “successfully pursued a claim for medical

       malpractice entitling her to a structured settlement entered into in 2003,” and

       that “[a]s part of the settlement, the Wife received a lump sum cash payment of

       $400,000.00, which in part was used to fund the Edward Jones account and in

       part was consumed by the parties to their joint benefit during the marriage.”

       Appellant’s Appendix at 19.


[24]   With respect to the division of the marital estate, the court did not find that

       either party had rebutted the presumption of an equal division of the marital


       Court of Appeals of Indiana | Memorandum Decision 34A02-1602-DR-421 | September 29, 2016   Page 13 of 19
       property under Ind. Code § 31-15-7-5. Specifically, the court found that

       “during their 29 year 10 month marriage, each party has contributed to the

       martial estate, in part by the Husband through gift and inheritance, and in part

       by the Wife through her structured settlement proceeds,” that “after application

       of all relevant factors and findings, an equitable and fair distribution of the

       marital estate is to . . . award to the parties equally the net marital estate per

       Exhibit B attached and incorporated herein,” and that “to effect an equal

       distribution of the marital estate, the proceeds of the Edward Jones account

       shall be distributed with the Husband to receive $60,529.60 and the Wife to

       receive $26,028.90.” Id. at 21.


[25]   The record reveals that Husband received the farmland and the former marital

       residence as a gift or inheritance and that Wife received a settlement in

       connection with a malpractice claim. When asked what funds in part were

       used to fund and open the Edward Jones account, Husband testified “[m]y

       father’s inheritance,” Transcript at 99, and Wife agreed that “[s]ome of the

       Edward Jones account was initially funded with money from [Husband].” Id.

       at 29. Wife also agreed that the funds in the Edward Jones account were

       commingled. Wife further testified that she spent money from the settlement,

       specifically “approximately [$]80,000,” in remodeling the former marital

       residence, including building a new garage and adding custom cabinets,

       countertops, flooring, a well, and some furniture, and the court awarded the

       former marital residence to Wife. Id. at 18. When asked where the rest of the



       Court of Appeals of Indiana | Memorandum Decision 34A02-1602-DR-421 | September 29, 2016   Page 14 of 19
       money from the settlement went, Wife indicated it was spent on taking a lot of

       vacations, eating out, and purchasing gadgets that Husband wanted.


[26]   The court’s division of marital property is highly fact sensitive, and we review

       the court’s discretion in dividing marital property considering the division as a

       whole and not item by item. See Fobar, 771 N.E.2d at 59. In dividing the

       money in the Edward Jones account, the court achieved an equal division of

       the marital estate, with a net distribution to Wife of $153,317.26 and to

       Husband of $153,317.27.2 Based on the record, we cannot conclude that the

       trial court abused its discretion in distributing the funds in the Edward Jones

       account or in dividing the marital property.


                                                               II.


[27]   The next issue is whether the court abused its discretion in denying Wife’s

       request for spousal maintenance. Wife argues that the court should have

       ordered spousal maintenance under Ind. Code § 31-15-7-2(1) because her ability

       to support herself has been materially affected as a result of her post traumatic

       stress disorder diagnosis and that she will face future medical expenses once she

       is no longer on Husband’s insurance plan. Husband argues that there was no

       expert testimony that Wife is incapacitated or suffers any loss of earning ability,

       that Wife’s description of her unclear thoughts and forgetfulness does not




       2
           The court also ordered that Wife shall receive fifty percent of the coverture portion of Husband’s pension.


       Court of Appeals of Indiana | Memorandum Decision 34A02-1602-DR-421 | September 29, 2016            Page 15 of 19
       establish an inability to support herself, and that the court was within its

       discretion not to award spousal maintenance.


[28]   A court may order spousal maintenance under Ind. Code § 31-15-7-2 in three

       circumstances: incapacity maintenance, caregiver maintenance, and

       rehabilitative maintenance.3 Pala v. Loubser, 943 N.E.2d 400, 404 (Ind. Ct. App.

       2011) (citing Cannon v. Cannon, 758 N.E.2d 524, 525-526 (Ind. 2001)), trans.

       denied. Incapacity maintenance is governed by Ind. Code § 31-15-7-2(1), which

       provides:

                If the court finds a spouse to be physically or mentally
                incapacitated to the extent that the ability of the incapacitated
                spouse to support himself or herself is materially affected, the
                court may find that maintenance for the spouse is necessary
                during the period of incapacity, subject to further order of the
                court.

[29]   The trial court may make an award of spousal maintenance upon the finding

       that a spouse’s self-supporting ability is materially impaired. Bizik v. Bizik, 753

       N.E.2d 762, 768 (Ind. Ct. App. 2001), trans. denied. The trial court’s power to

       make an award of maintenance is wholly within its discretion, and we will

       reverse only when the decision is clearly against the logic and effect of the facts

       and circumstances of the case. Id. at 768-769. However, even if a trial court

       finds that a spouse’s incapacity materially affects her self-supportive ability, a



       3
         In its conclusions, the court recited the sections of Ind. Code § 31-15-7-2 related to each of the three
       circumstances. Wife cites only subsection (1) of the statute on appeal and thus our discussion is limited to
       that subsection.

       Court of Appeals of Indiana | Memorandum Decision 34A02-1602-DR-421 | September 29, 2016          Page 16 of 19
       maintenance award is not mandatory. Id. at 769. Nevertheless, in determining

       whether a trial court has abused its discretion in a spousal maintenance

       determination, this court will presume that the trial court properly considered

       the applicable statutory factors in reaching its decision. Id. The presumption

       that the trial court correctly applied the law in making an award of spousal

       maintenance is one of the strongest presumptions applicable to the

       consideration of a case on appeal. Id.


[30]   To award spousal maintenance under Ind. Code § 31-15-7-2(1), the trial court

       must first make a threshold determination that (1) a spouse is physically or

       mentally incapacitated and (2) the incapacity materially affects the spouse’s self-

       supportive ability. Id. If the trial court finds that a spouse is incapacitated, it

       then has the discretion to award maintenance. Id.


[31]   The record reveals that Wife testified that she has post-traumatic stress disorder

       due to thirty years of beatings and mental abuse and is on medication for it, and

       that she sees a psychiatrist and a psychologist. When asked how much her

       medications would cost without insurance, Wife testified “If I, I can go generic

       on three of them and I think that’s around a hundred, and then two of them I

       cannot go generic on and one alone is 400, and the other one I think is around

       2.” Transcript at 21. When asked “[d]oes it incapacitate you in any way,”

       Wife responded:

               Yeah. Yeah, when I’m--, my thoughts are not totally clear at
               work. I cannot, when I’m writing I’m [sic] often forget what it is
               I’m writing or what I want to say and I can be out in public and I

       Court of Appeals of Indiana | Memorandum Decision 34A02-1602-DR-421 | September 29, 2016   Page 17 of 19
               can see somebody who is in an abusive relationship and I have
               to, I have to leave, I have to get away because it’s, I want to ﬂip
               out or I want to just break (inaudible). I just have to get away.

       Id. at 24. Wife also indicated she would be eligible for Medicare in March of

       2016.


[32]   With respect to Wife’s income, the court found that she is employed part-time

       with average earnings of $1,250 per month and receives social security benefits

       of $628 per month. The court found that, as part of the malpractice claim

       settlement, Wife receives two monthly annuities which began in August 2003

       and will continue until August of 2018 in the respective amounts of $1,784 and

       $278 per month. The court further found that Husband has a vested pension

       through his former employer for which he receives $1,255.66 per month and

       that Wife has a surviving spouse benefit, and the court awarded fifty percent of

       the coverture portion of Husband’s pension to Wife. The court also found that

       Husband’s “net monthly income consists of a pension benefit . . . and social

       security benefits totaling approximately $2,400 per month” and that he also

       receives rent from the farmland which in 2011 was in the net amount of $4,489.

       Appellant’s Appendix at 15. The court further found in its decree of dissolution

       on December 7, 2015, that Wife suffers from post-traumatic stress disorder and

       participates in treatment which includes therapy and medication, that upon the

       dissolution being final, Wife will no longer be a covered dependent on

       Husband’s health insurance, and that Wife will be responsible for her own

       health care costs estimated to be between $400 and $800 per month until she

       qualifies for Medicare in March 2016.
       Court of Appeals of Indiana | Memorandum Decision 34A02-1602-DR-421 | September 29, 2016   Page 18 of 19
[33]   The trial court concluded that “Wife is employed part-time and receives income

       in addition to her wages,” that “[t]here has been no showing she meets the

       necessary criteria to which the Husband should pay or provide her maintenance

       under Indiana law,” and that “[a]s such, her request for spousal maintenance

       must be and is denied.” Id. at 25. The court also distributed the marital

       property to the parties equally. A maintenance award is not mandatory, and

       we presume the court properly considered the applicable statutory factors in

       reaching its decision. Bizik, 753 N.E.2d at 769. Based upon the record, we

       cannot conclude the trial court abused its discretion in denying Wife’s request

       that Husband be ordered to pay spousal maintenance under Ind. Code § 31-15-

       7-2(1).


                                                   Conclusion

[34]   For the foregoing reasons, we affirm the trial court’s division of the marital

       estate and denial of Wife’s request for spousal maintenance.


[35]   Affirmed.


       Mathias, J., concurs.


       Robb, J., concurs in result without opinion.




       Court of Appeals of Indiana | Memorandum Decision 34A02-1602-DR-421 | September 29, 2016   Page 19 of 19